Case 3:21-cv-30068-MGM Document 7-8 Filed 06/18/21 Page 1 of 2




        EXHIBIT
 Case 3:21-cv-30068-MGM Document 7-8 Filed 06/18/21 Page 2 of 2




From : La rry Peacock [ma ilto : peacock@d pi oower. com]
                                   I


Sent: Tuesday, April 27, 202L 9:51 AM
To: 'Tara Spitzer'; Devon Taylor Assael; George Hutchinson
Cc: hbsrma@dpipower.com
Subject: HBS Warranty's

Algaesonix / SSAC staff,

Due to recent changes from management, DPI RMA representatives will
only work with RMA cases directly with customers.
ln servicing that customer, please have them contact us directly at
hbsrma@dpipower.com or call us at 423-299-0011.

We are not to work directly, nor communicate directly, nor receive phone
calls either in a business or personal capacity from/with anyone
associated with Algaesonix / SSAC.


Highest Regards,
Larry   Peacock, QMS Procrifioner
Diversif ied Power fnternof ional LLC


$                  do not print this email untess n".""""r" 5f,
         ",""se
All information contained within this message may be privileged, confidential and/or subject to non-
disclosure agreements and protected from disclosure and distribution. If the reader of this message is
not the intended recipient, or an employee or agent responsible for delivering this message to the
intended recipient, you are hereby notified that any dissemination, distribution, or copying of this
communication or use of the information contained herein is strictly prohibited.If you have received this
communication in error, please notify the sender immediately by replying to the message and promptly
delete the message from your computer.




                                                   2
